DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 06/07/2019 are acknowledged. Claims 1-19 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2019 has been considered by the examiner in this case.

Priority
	This application, filed 06/07/2019 is a continuation in part of US patent application 13/441,599 filed on 04/06/2012 that claims priority from a provisional US patent application 61/472,362 filed on 04/06/2011. Priority for the current claims for co-administering a contrast agent and a polymalic contrast agent is found from 06/07/2019.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “wherein the sequential administration” however claim 17 depends from claim 16 that appears to require 2 sequential administrations, the two administrations provided in claim 1 plus a third administration some time after and thus it is unclear which sequential administration this claims is referring two. Claim 18 does not appear to rectify the indefinite nature of this claim and is thus also rejected. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al., U.S. Patent Application Publication 2012/0258049 in view of Wiebelitz, U., et al., U.S. 2016/0008496.
Black teaches methods of imaging tissues comprising administering a polymalic acid backbone conjugat5ed to an imaging moiety such as Gd-DOTA, ad a targeting moiety such as cetuximab (that binds to EGFR) and/or antibodies binding to Lamin 411 or transferrin receptors, and diagnosing a disease such as HER2 positive breast cancers and glioblastomas in the tissue by visualizing the tissue via MRI and comparing the image to a control image as well as imaging at later times to track progression of the disease, compare instant claims 1-15. (See claims 1-43, particularly 18-36.) Black also teaches imaging the presence of Gd-DOTA-poloycefin and P/Gd-DOTA/MsTfR/Cetux/Alx680 over time with non-specific DOTA polymalic conjugates peaking within 20-30 minutes and dissipating by 100 minutes and specifically labeled polycefin-cetuximab conjugates peaking around 20-30 minutes from administration to 200+ minutes for tumor tissues.
Black does not teach co-administering another contrast agent along with the tumor specific polymalic acid 
	Wiebelitz teaches methods of imaging tissues to determine diseases by combining imaging agents together and administering them sequentially to a patient with one being an ECCM agent that is non-specific to the diseased tissues and has a short retention time and one being an LSCM that is specific to target tissues and has a long retention time and is administered after the ECCM has decreased. (See paragraphs 001-0018.) Wiebelitz teaches that the ECCM can include gadodiamide, gaopentetate, etc. (See paragraph 0036.)  Wiebelitz teaches administering lesion specific contrast agents and imaging them from 15 minutes to 24 hours preferably from 15 minutes to 3 hours.  (See paragraph 0053.) Wiebelitz teaches that the ECCM and LSCM have different retention rates such as the ECCM being eliminated in 20% or 10% of the time of the LSCM. (See paragraph 0024.) Wiebelitz teaches that combining two contrast agents provides and then interpolating and comparing the signals from the different agents allows for achieving lesion diagnosis of high sensitivity and specificity, compare instant claims 1-15. (See paragraph 0011.) Wiebelitz teaches using these methods to identify malignant glioblastoma. (See example 1.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the methods of imaging glioblastoma using polycefin-Gd-DOTA- MsTfR/cetuximab as taught by Black with the further teachings of Wiebelitz to include a second non-specific contrast agent administration with targeted contrast agents in order to improve the sensitivity and specificity of the imaging diagnosis and better identify tumors present in a patient. One of ordinary skill in the art would have had a predictable expectation of success making this combination given that all the art is directed towards imaging tumors such as glioblastoma and Wiebelitz provides methods of improving such imaging methods.

Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Black et al., U.S. Patent Application Publication 2012/0258049 in view of Wiebelitz, U., et al., U.S. 2016/0008496 as applied to claims 1-15 above, and further in view of Heyn, C., et al., (Mag. Res. Med., 2006, provided in the parent case) and Gering, et al., U.S. Patent Application Publication 2007/0165920, provided in the parent case.
Black and Wiebelitz teach methods of identifying glioblastoma tumors in a patient comprising sequentially administering specific and nonspecific contrast agents to a patient and imaging after each administration in order to detect tumors.
Black and Wiebelitz do not teach comparing the normal tissue to cancerous tissue by taking further third or more images of the polycefin-Gd-DOTA- MsTfR/cetuximab contrast agent.
Heyn teaches using MRI methods to study the process of cancer metastasis correlating images over time to follow the progression of the cancer in a patient. (See page 1009, paragraphs 2-5.) Heyn teaches that MRI with single cell detection allows for an inherent contrast between neoplastic and normal tissue and allows for studying the development of cancers in whole organs. (See page 1002, paragraph 1002.) Heyn teaches that the metastasis of cancers can be tracked using MRI. (See page 1602, paragraphs 1-3.)
Gering teaches methods of imaging tumor by obtaining four dimension image data sets and interpreting the images over time to compare the intensity of the images to one another over time after administration of contrast agents to look for samples that have low intensity at first that then rise to a peak level and maintains at a plateau (stays level) indicating tumor tissue as well as comparing these images to healthy tissues. (See paragraphs 0030-0032.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include the methods of imaging tissues in a patients organs visualizing both normal and cancerous tissues over long periods of time taught by Heyn or Gering in order to identify healthy and tumor tissues as well as follow the progression of tumors and their metastasis to the brain and other organs over time with the MRI diagnosis methods of Black and Wiebelitz in order to identify the cancerous tissues and also track such cancerous and normal tissues over time to follow the progression of the disease. One of ordinary skill in the art would have been motivated to perform such MRI imaging steps in order to better track the disease progression or remission in a patient undergoing therapy. One of 0ordinary skill would have had a predictable expectation of success in making such a combination as the contrast agents of Black and Wiebelitz allow for targeting gliomal tumors. The methods of Heyn and Gering teaching to monitor healthy and cancerous tissues over time to track disease progression would allow one to monitor metastasis of such cancers to the brain over time if such metastasis were to occur in a patient reading on the intended result of diagnosing cancers that have metastasized to the brain. The methods also teach using antibodies that target contrast agents specifically to EGFR comprising tumors. Regarding claims 17-19, these time ranges overlap or fall inside the 15-24 hours time threshold set by Wiebelitz and also follow the time thresholds for Black of approximately an hour retention on nonspecific Gd-DOTA and greater than 2-3 hours retention for polycefin-Gd-DOTA- MsTfR/cetuximab providing for needing to wait 2-3 hours before further administrations of polycefin-Gd-DOTA- MsTfR/cetuximab in order to allow for prior ones to clear from the system.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618